          Case 2:19-cv-01116-AC Document 27 Filed 04/27/20 Page 1 of 3

 1   Jared Walker (SB#269029)
     P.O. Box 1777
 2   Orangevale, CA 95662
     T: (916) 476-5044
 3   F: (916) 476-5064
     jared@jwalker.law
 4

 5   Attorney for Plaintiff,
     DEBBY K. BRADY
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   DEBBY K. BRADY,                                    Case No.: 2:19-cv-01116-AC
10            Plaintiff,
                                                        STIPULATION AND PROPOSED ORDER
11                         v.                           FOR THE AWARD OF ATTORNEY FEES
                                                        PURSUANT TO THE EQUAL ACCESS TO
12   ANDREW M. SAUL,                                    JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of the Social Security
13   Administration,
14             Defendant.
15

16

17          IT IS HEREBY STIPULATED by and between the parties through their undersigned
18   counsel, subject to the approval of the Court, that plaintiff DEBBY K. BRADY (Plaintiff) be
19   awarded attorney fees and expenses under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
20   2412(d), in the total amount of Five Thousand Seven Hundred Six Dollars ($5,706.00). This amount
21   represents compensation for all legal services and expenses incurred on behalf of Plaintiff by
22   counsel in connection with this civil action.
23          Upon the Court’s issuance of an order granting EAJA fees to Plaintiff, the government will
24   determine the issue of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue
25   v. Ratliff, 560 U.S. 586, 597-598 (2010), the ability to honor the assignment will depend on if the
26   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset
27   Program. After the order for EAJA fees is entered, the government will determine whether they are
28   subject to any offset.


                              STIPULATION AND PROPOSED ODER FOR
                            AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
          Case 2:19-cv-01116-AC Document 27 Filed 04/27/20 Page 2 of 3

 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

 2   that Plaintiff does not owe a federal debt, then the government will cause the payment of fees to be

 3   made directly to Plaintiff’s attorney, LAW OFFICE OF JARED T. WALKER, P.C., pursuant to the

 4   assignment executed by Plaintiff. Any payments made to Plaintiff will be delivered to JARED T.

 5   WALKER.

 6          This stipulation constitutes a settlement of Plaintiff’s request for EAJA attorney fees and

 7   does not constitute an admission of liability on the part of defendant under the EAJA or otherwise.

 8   Payment of the agreed amount will constitute a complete release from, and bar to, any and all claims

 9   that Plaintiff and/or Plaintiff’s attorney, including LAW OFFICE OF JARED T. WALKER, P.C.,

10   may have relating to EAJA attorney fees in connection with this action.

11          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

12   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

13   Dated: April 23, 2020                       Respectfully submitted,

14                                               /s/ Jared Walker
                                                 JARED T. WALKER,
15                                               Attorney for Plaintiff
16   SO STIPULATED:
17

18                                               McGREGOR W. SCOTT
                                                 United States Attorney
19                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
20
                                                 Social Security Administration
21
                                         By:     /s/ *Margaret Lehrkind*
22                                               MARGARET LEHRKIND
                                                 (*authorized by e-mail on 4/20/2020)
23                                               Special Assistant United States Attorney
24
                                                 Attorneys for Defendant
25

26

27

28
                                            -2-
                           STIPULATION AND PROPOSED ORDER FOR
                         AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
          Case 2:19-cv-01116-AC Document 27 Filed 04/27/20 Page 3 of 3

 1                                                ORDER
 2         Based upon the parties’ Stipulation for Award of Attorney Fees pursuant to the Equal Access

 3   to Justice Act (EAJA),

 4         IT IS ORDERED that EAJA fees and expenses are awarded to plaintiff in the amount of Five

 5   Thousand Seven Hundred Six Dollars ($5,706.00), inclusive of all amounts claimed, subject to and

 6   in accordance with the terms of the parties’ foregoing Stipulation.

 7   Dated: April 24, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -3-
                           STIPULATION AND PROPOSED ORDER FOR
                         AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
